815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. MOTT, Plaintiff,Elaine Mott, Plaintiff-Appellant,v.Gerald C. KERNS, individually and in his official capacityas a State Policeman for the State of Michigan;  MichaelStamm, individually and in his official capacity as a StatePoliceman for the State of Michigan;  Gerald L. Hough,Director of the State of Michigan;  Richard Doe,individually and in his official capacity as ShiftSupervisor of State Police for the State of Michigan;  andMichigan State Police, Jointly and Severally, Defendants- Appellees.
No. 87-1062.
United States Court of Appeals, Sixth Circuit.
March 25, 1987.

Before KRUPANSKY, NELSON and BOGGS, Circuit Judges.

ORDER

1
The appellant seeks review of an interlocutory order dismissing her from this civil rights action on grounds she had not authorized a suit on her behalf.  The defendants move to dismiss the appeal on grounds the notice of appeal was premature.


2
The district court entered the order of dismissal on November 26, 1986.  Counsel for appellant requested the district court to certify its order for interlocutory appeal under Rule 54(b), Federal Rules of Civil Procedure.  The court entered an order containing such certification on January 23, 1987.  Meanwhile, however, counsel filed a notice of appeal on January 16, 1987.  That notice of appeal resulted in the present appeal.  Subsequently, counsel filed a second notice of appeal on February 2, 1987.  That notice resulted in Case No. 87-1151 herein.


3
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  A notice of appeal filed before such certification does not impart appellate jurisdiction.   Kirtland v. J. Ray McDermott & Co., 568 F.2d 1166 (5th Cir.1978).  The notice of appeal filed by the appellant on January 16, 1987, was premature.  Therefore,


4
It is ORDERED that the motion to dismiss is granted.  This order has no effect upon the appeal in Case No. 87-1151 and the appellant may seek full review therein of her dismissal from the underlying action.